DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seeley (US 20140316502) cited in IDS. 
Regarding claim 1, Seeley discloses an implantable segmented electrode structure (section 0055) configured to conduct electrical signals between a plurality of elongated conductors of an implantable medical lead and tissue of a patient (section 0002), the implantable segmented electrode structure comprising: a plurality of separate electrode surfaces 420-424 at a plurality of different axial positions and a plurality of different angular positions (Fig. 17, section 0082, 0099-0101, A segmented electrode 
Concerning claim 2, Seeley discloses each prong of the plurality of prongs distally terminates at the respective separate electrode surface (Fig. 17, section 0099, Segmented electrode 423 is attached to spine element 431. Segmented electrodes 421 and 422 are also connected to respective spine elements).
With respect to claim 3, Seeley discloses separate electrode surfaces of the plurality of separate electrode surfaces are arranged at a first radial distance from a longitudinal axis of the implantable segmented electrode structure (Figs. 12, 17); the plurality of prongs extends axially through the implantable segmented electrode structure at a second radial distance from the longitudinal axis; and the second radial distance is less than the first radial distance (Fig. 17, section 0099, Connected to each spine element is at least one electrical element e.g., contact ring, ring electrode, segmented electrode, Segmented electrode is attached to spine element. Segmented electrodes also connected to respective spine elements).
Regarding 4, Seeley discloses the plurality of prongs terminate at a terminal plane at the proximal end of the implantable segmented electrode structure, wherein the terminal plane is substantially perpendicular to the longitudinal axis defined by the implantable segmented electrode structure, and wherein the plurality of prongs terminate in a circular arrangement 350 on the terminal plane (Figs. 12-13, 17, sections 0090, 0099, Conductors can be run through radially arrayed holes in the divider to form the splay of conductors. Connected to each spine element is at least one electrical 
	Concerning claim 5, Seeley discloses the circular arrangement has a first radius that is substantially centered on the longitudinal axis (Figs 13, 15, section 0090, 0093, conductors can be run through radially arrayed holes in the divider to form the splay of conductors, conductors in the splayed arrangement may engage with a first side of a hub, electrical wires are positioned in a splayed arrangement and are engaged with the second side of the hub) and is less than the second radial distance (Figs. 16-17, sections 0098-0099, spine elements can be elongated metal elements having straight sections and twisted sections. The spine elements are twisted along the modular connector section. Connected to each spine element is at least one electrical element e.g., contact ring, ring electrode, segmented electrode).
Concerning claim 6, Seeley discloses an elongated conductor hub comprising a proximal portion and a distal portion, wherein the plurality of prongs is arranged to receive the distal portion of the elongated conductor hub, wherein the proximal portion of the elongated conductor hub arranges each of the elongated conductors of the plurality of elongated conductors to terminate near the respective prong of the plurality of prongs (Figs 13, 15, section 0090, 0093, conductors can be run through radially arrayed holes in the divider to form the splay of conductors, conductors in the splayed arrangement may engage with a first side of a hub, electrical wires are positioned in a splayed arrangement and are engaged with the second side of the hub).

Regarding 8, Seeley discloses a plurality of tabs, each of the plurality of tabs connecting one of the plurality of prongs or the plurality of separate electrode surfaces with a circumferentially adjacent other of the plurality of prongs or the plurality of separate electrode surfaces to maintain the structural integrity of the implantable segmented electrode structure (Fig. 17, section 0099, contact ring is mechanically and electrically connected to spine element by tabs, the tabs being conductive. The tabs can be welded, stamped, crimped, or attached by another technique to the contact ring. The tabs can be welded, bolted, crimped, or attached by another technique to the spine element).
	Concerning claim 9, Seeley discloses the plurality of tabs includes tabs at different axial positions (Fig. 17, section 0099, contact ring is mechanically and electrically connected to spine element by tabs, the tabs being conductive. The tabs can be welded, stamped, crimped, or attached by another technique to the contact ring. The tabs can be welded, bolted, crimped, or attached by another technique to the spine element).

With respect to claim 11, Seeley discloses each prong of the plurality of prongs is configured to be welded to the respective one of the plurality of elongated conductors (Fig. 17, section 0099, contact ring is mechanically and electrically connected to spine element by tabs, the tabs being conductive. The tabs can be welded, stamped, crimped, or attached by another technique to the contact ring. The tabs can be welded, bolted, crimped, or attached by another technique to the spine element. Segmented electrode is attached to spine element. Segmented electrodes are also connected to respective spine elements).
Regarding 12, Seeley discloses each separate electrode surface of the plurality of separate electrode surfaces and the respective prong of the plurality of prongs are formed from a unitary structure from a piece of a material (Fig. 17, section 0071, 0099, the polymer fill will further melt or otherwise chemically bond with the polymer material 
	Concerning claim 13, Seeley discloses the separate electrode surfaces and the prongs are metallic, further comprising a non-metallic material configured to maintain a spaced arrangement of the plurality of separate electrode surfaces and the plurality of prongs relative to each other (Fig. 17, section 0071, 0099, the polymer fill will further melt or otherwise chemically bond with the polymer material of the spine. Contact ring is mechanically and electrically connected to spine element by tabs, the tabs being conductive. The tabs can be welded, stamped, crimped, or attached by another technique to the contact ring. The tabs can be welded, bolted, crimped, or attached by another technique to the spine element. Segmented electrode is attached to spine element. Segmented electrodes are also connected to respective spine elements).
Concerning claim 14, Seeley discloses machining a solid segment of conductive material into a hollow, cylindrical intermediate structure defining the longitudinal axis, wherein a distal portion of the intermediate structure includes an outer surface at a first radius from a longitudinal axis of the intermediate structure and a plurality of raised surfaces at a second radius from the longitudinal axis, wherein the second radius is greater than the first radius (Fig. 17, section 0102, electrical wires of the main lead body are in a spiraling coil configuration. As such, the spiraling electrical wires of the main 
With respect to claim 15, Seeley discloses an implantable segmented electrode structure; and comprising: a plurality of separate electrode surfaces at a plurality of different axial positions and a plurality of different angular positions (Fig. 17, section 0082, 0099-0101, A segmented electrode refers to an electrode that only spans around a limited portion of the circumference of a lead, and in some cases multiple segmented electrodes (e.g., three) are arrayed around the same circumference of a section of a lead. Segmented electrodes, or other electrical elements, may have features such as .
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Examiner finds that Seeley still discloses wherein each separate electrode surface 421-423 of the plurality of separate electrode surfaces 421-423 comprises a respective one of a plurality of prongs 430-432 extending from the spate electrode surface (Fig. 17, section 0099, Segmented electrode 423 is attached to spine element 431. Segmented electrodes 421 and 422 are also connected to respective spine elements) and each prong of the plurality of prongs is electrically connected to and integral with the respective one of the plurality of separate electrode surfaces 430-432 and configured to electrically connect to a respective one of the plurality of elongated conductors (Section 0099-0100, Segmented electrode 423 is attached to spine element 431. Segmented electrodes 421 and 422 are also connected to respective spine elements, the spine elements may be bonded together by polymer, the spine elements joined together by the polymer in an insert molding process. Such an injection molding process may be performed before electrical elements e.g., segmented electrode 423 and contact ring 420 are mechanically and electrically joined to the spine elements 430-432).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792